Petitions for writs ‘ of cer-*633tiorari to the Court of Appeals for the District of Columbia granted.
Messrs. Frank Roberson, John F. Condon, Jr., John, Bassett Moore, and Joseph M. Proskauer for petitioner in No. 381. Mr. Fred K. Nielsen for petitioner in No.. 382. Solicitor General Biddle, Assistant Attorney General Shea, and Messrs. Melvin H. Siegel and Francis J. McNamara for the Secretary of State et al., and Mr. William D. Mitchell for the Lehigh Valley Railroad Co.; respondents.
Mr. Justice Roberts took no part in the consideration and decision of 'these'applications.
Reported below: 114 P. 2d 464.